UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-7023 Name of Registrant: Vanguard Valley Forge Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2010  December 31, 2010 Item 1: Reports to Shareholders Vanguard Balanced Index Fund Annual Report December 31, 2010 > Vanguard Balanced Index Fund returned about 13% for 2010, fueled by strong returns in the consumer discretionary and industrials sectors. > The funds return was in line with that of the benchmark index, but was better than the average return for mixed-asset target allocation growth funds. > The broad U.S. stock market returned more than 17% for 2010, while the fixed income market returned almost 7%. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Fund Profile. 8 Performance Summary. 10 Financial Statements. 12 Your Funds After-Tax Returns. 30 About Your Funds Expenses. 31 Glossary. 33 Balanced Index Fund Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Fiscal Year Ended December 31, 2010 Total Returns Vanguard Balanced Index Fund Investor Shares 13.13% Admiral Shares 13.29 Signal® Shares 13.25 Institutional Shares 13.34 Balanced Composite Index 13.47 Mixed-Asset Target Allocation Growth Funds Average 12.77 Balanced Composite Index: Made up of two unmanaged benchmarks, weighted 60% Dow Jones Wilshire 5000 Index and 40% Lehman Brothers U.S. Aggregate Bond Index through May 31, 2005; and 60% MSCI US Broad Market Index and 40% Barclays Capital U.S. Aggregate Bond Index through December 31, 2009, after which the Barclays index was replaced by the Barclays Capital U.S. Aggregate Float Adjusted Index. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal Shares and Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Y our Funds Performance at a Glance December 31, 2009 , Through December 31, 2010 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Balanced Index Fund Investor Shares $19.35 $21.38 $0.479 $0.000 Admiral Shares 19.35 21.38 0.508 0.000 Signal Shares 19.15 21.15 0.504 0.000 Institutional Shares 19.35 21.38 0.517 0.000 1 Chairmans Letter Dear Shareholder, Global financial markets took a roller-coaster ride in 2010. Still, despite many ups and downs, U.S. stocks ended the year with double-digit gains. The fixed income market also turned in a strong performance for the period, with riskier corporate bonds outperforming Treasury and municipal bonds. Vanguard Balanced Index Fund returned about 13% for the 12 months, finishing the period roughly in line with the return of its benchmark, the Balanced Composite Index. The fund also outperformed the average return of mixed-asset target allocation growth funds. For the period, the funds stock and bond holdings closely tracked their respective target indexes, the MSCI US Broad Market Index and the Barclays Capital U.S. Aggregate Float Adjusted Index, which together make up the composite benchmark. The funds equity portfolio, which accounts for about 60% of its assets, outperformed its bond portfolio, which makes up about 40% of the funds assets. As of December 31, the 30-day SEC yield for the funds Investor Shares was 1.78%, down from 2.20% a year earlier. Note that on October 6 Vanguard broadened the availability of our lower-cost Admiral Shares. We reduced the Admiral minimums on most of our broad-market index funds to $10,000, including Balanced Index Fund, from the previous $100,000 minimum, 2 as part of our ongoing efforts to lower the cost of investing for our clients. (Admiral minimums were also lowered for many of our actively managed funds.) If you hold shares of the fund in a taxable account, you may wish to review the section later in this report on the funds after-tax returns. Stocks rallied as the forecast seemed to brighten After a series of false starts, hesitations, and retreats, global stock markets finished 2010 with powerful gains. As the prospect of a double-dip recession faded, the broad U.S. stock market clambered higher, shrugging off high unemployment and distress in Europes debt markets to return 17.70%. Small- and mid-capitalization stocks did even better. Outside the United States, gains were more muted, in part because Europes sovereign debt challenges continued to reverberate through local stock markets. Emerging markets were the best performers. Asias developed markets performed weakly, though the strength of the yen, the Australian dollar, and other regional currencies bolstered returns for U.S.-based investors. The fixed income market reprised a familiar theme Although U.S. Treasury securities rallied through the summer, total return tables were dominated by riskier bonds for the Market Barometer Average Annual Total Returns Periods Ended December 31, 2010 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 16.10% -2.37% 2.59% Russell 2000 Index (Small-caps) 26.86 2.22 4.47 Dow Jones U.S. Total Stock Market Index 17.70 -1.56 3.17 MSCI All Country World Index ex USA (International) 11.60 -4.58 5.29 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 6.54% 5.90% 5.80% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 2.38 4.08 4.09 Citigroup Three-Month U.S. Treasury Bill Index 0.13 0.69 2.29 CPI Consumer Price Index 1.50% 1.43% 2.18% 3 full 12 months, a pattern we also saw in 2009. Low interest rates and a sense that the economic recovery was gathering momentum prompted investors to seek higher yields in both high-quality and below-investment-grade corporate bonds. The broad taxable U.S. bond market returned 6.54%. Late in the year, yields bounced off summer lows, putting pressure on bond prices. The dynamic was especially pronounced among municipal bonds. As it has since December 2008, the Fed held its target for short-term interest rates near 0%, keeping the returns available from money market instruments such as the 3-month Treasury bill in the same neighborhood. Strong returns from stocks and bonds boosted returns Vanguard Balanced Index Fund offers investors an easy, low-cost way to gain exposure to the stock and bond markets. The fund invests roughly 60% in stocks and 40% in bonds by tracking two indexes that represent broad barometers for the U.S. equity and U.S. taxable bond markets. For 2010, the MSCI US Broad Market Index returned 17.28%, while the Barclays Capital U.S. Aggregate Float Adjusted Index returned 6.58%. Your funds performance represented a 60/40 blend of these two returns, net of operating and transaction costs. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Signal Institutional Peer Group Shares Shares Shares Shares Average Balanced Index Fund 0.25% 0.14% 0.14% 0.08% 1.05% The fund expense ratios shown are from the prospectus dated April 28, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended December 31, 2010, the funds expense ratios were 0.26% for Investor Shares, 0.12% for Admiral Shares, 0.12% for Signal Shares, and 0.08% for Institutional Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2009. Peer group: Mixed-Asset Target Allocation Growth Funds. 4 All industries benefited from the markets broad-based recovery in 2010, and the funds equity portfolio posted gains in all ten market sectors for the year. The consumer discretionary sector was the funds top performer in 2010, gaining almost 31%. Improved consumer sentiment helped boost consumer stocks across the board, including holdings in media conglomerates, hotels, and restaurants. Retailers also benefited from a better-than-expected back-to-school season and signs that shoppers were opening their wallets as the holidays approached. Stocks in the industrials sector also provided a significant boost to performance, returning about 28% for the year. Equipment and machinery companies rose on high demand from emerging markets, most notably China, India, and Latin American countries. Your fund also posted notable gains in the financial, information technology, and energy sectors. Computer and software companies were top performers in IT for the year, while insurance companies, commercial banks, and real estate investment trusts led the way in financials. In the energy sector, an increase in oil prices boosted gas companies. The funds fixed income portfolio seeks to track an index made up of U.S. government or government-related bonds as well as highly rated corporate bonds. Corporate Total Returns Ten Years Ended December 31, 2010 Average Annual Return Balanced Index Fund Investor Shares 4.13% Balanced Composite Index 4.27 Mixed-Asset Target Allocation Growth Funds Average 2.95 Balanced Composite Index: Made up of two unmanaged benchmarks, weighted 60% Dow Jones Wilshire 5000 Index and 40% Lehman Brothers U.S. Aggregate Bond Index through May 31, 2005; and 60% MSCI US Broad Market Index and 40% Barclays Capital U.S. Aggregate Bond Index through December 31, 2009, after which the Barclays index was replaced by the Barclays Capital U.S. Aggregate Float Adjusted Index. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. 5 bonds outperformed government bonds for the period, as investors preferred to take on more risk for potentially higher yields. The fund and its index both benefited from exposure to corporate bonds. Long-term performance has been competitive For the ten years ended December 31, 2010, the Balanced Index Fund returned an average of 4.13% per year for Investor Shares. These results were in line with that of the funds benchmark and significantly ahead of its peer-group average. Though at first glance the funds ten-year return may not appear impressive, keep in mind the period that it represents. This performance reflects a decade that included a very sharp stock market downturn in 2001 and 2002 as the late-1990s tech stock bubble deflated, and the trauma of the 20082009 financial crisis. Even during these difficult times, the fund has remained on target with its composite index. The funds advisors, Vanguards Quantitative Equity Group and Fixed Income Group, deserve credit for the funds success in staying close to its benchmarkno easy feat during a period of such significant market swings. Theres no doubt that the funds low expenses have played a key role in its competitive long-term performance. Mar ket swings shouldnt affect long-term plans The past few years have been a period of ups and downs for the global financial markets and investors have been forced to endure the turbulent ride. While these times have been nerve-racking, they have also been a good reminder that you shouldnt let market volatility influence your long-term investment strategy. Changes have been swift and unpredictable, potentially imposing penalties on investors who chase performance. 6 Vanguard encourages you to create a long-term investment plan that includes a mix of stocks, bonds, and short-term investments that are appropriate for your goals and risk tolerance. Once your plan is in place, its important to stick with it, regardless of market conditions. Such a well-balanced portfolio can help cushion some of the markets volatility while allowing you to participate in its long-term potential for growth. Vanguard Balanced Index Fund can play an important role in your long-term investment plan by providing broad, low-cost exposure to the U.S. equity and fixed income markets. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer January 14, 2011 7 Balanced Index Fund Fund Profile As of December 31, 2010 Share-Class Characteristics Investor Admiral Signal Institutional Shares Shares Shares Shares Ticker Symbol VBINX VBIAX VBASX VBAIX Expense Ratio1 0.25% 0.14% 0.14% 0.08% 30-Day SEC Yield 1.78% 1.92% 1.92% 1.96% Equity Characteristics MSCI US Broad Market Fund Index Number of Stocks 3,202 3,490 Median Market Cap $29.7B $29.7B Price/Earnings Ratio 18.1x 18.1x Price/Book Ratio 2.2x 2.2x Return on Equity 18.8% 18.7% Earnings Growth Rate 6.2% 6.2% Dividend Yield 1.7% 1.7% Foreign Holdings 0.0% 0.0% Turnover Rate 49%  Short-Term Reserves 1.7%  Fixed Income Characteristics Barclays Aggregate Float Adj Fund Index Number of Bonds 3,240 8,216 Yield to Maturity (before expenses) 2.9% 2.9% Average Coupon 4.3% 4.2% Average Duration 5.0 years 5.0 years Average Effective Maturity 7.0 years 7.1 years Total Fund Volatility Measures Balanced Composite MSCI US Broad Index Market Index R-Squared 1.00 0.99 Beta 1.00 0.61 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Exxon Mobil Corp. Integrated Oil & Gas 2.6% Apple Inc. Computer Hardware 2.1 Microsoft Corp. Systems Software 1.5 General Electric Co. Industrial Conglomerates 1.4 International Business IT Consulting & Machines Corp. Other Services 1.3 Chevron Corp. Integrated Oil & Gas 1.3 Procter & Gamble Co. Household Products 1.3 AT&T Inc. Integrated Telecommunication Services 1.2 Johnson & Johnson Pharmaceuticals 1.2 JPMorgan Chase & Co. Diversified Financial Services 1.2 Top Ten 15.1% Top Ten as % of Total Net Assets 9.1% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated April 28, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended December 31, 2010, the expense ratios were 0.26% for Investor Shares, 0.12% for Admiral Shares, 0.12% for Signal Shares, and 0.08% for Institutional Shares. 8 Balanced Index Fund Fund Asset Allocation Sector Diversification (% of equity exposure) MSCI US Broad Market Fund Index Consumer Discretionary 11.5% 11.5% Consumer Staples 9.2 9.1 Energy 11.3 11.3 Financials 16.3 16.3 Health Care 11.2 11.2 Industrials 11.5 11.5 Information Technology 18.6 18.7 Materials 4.2 4.2 Telecommunication Services 2.8 2.8 Utilities 3.4 3.4 Sector Diversification (% of fixed income portfolio) Asset-Backed 3.7% Finance 6.6 Foreign 3.8 Government Mortgage-Backed 27.2 Industrial 10.2 Treasury/Agency 45.1 Utilities 2.3 Other 1.1 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of fixed income portfolio) Aaa 76.7% Aa 4.7 A 10.1 Baa 8.5 For information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus 9 Balanced Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: December 31, 2000, Through December 31, 2010 Initial Investment of $10,000 Average Annual Total Returns Periods Ended December 31, 2010 Final Value One Five Ten of a $10,000 Year Years Years Investment Balanced Index Fund Investor Shares 13.13% 4.48% 4.13% $14,986 Spliced Total Stock Market Index 17.28 3.04 2.56 12,873 Spliced Barclays Capital U.S. Aggregate Float Adjusted Index 6.58 5.81 5.84 17,640 Balanced Composite Index 13.47 4.57 4.27 15,184 Mixed-Asset Target Allocation Growth Funds Average 12.77 3.12 2.95 13,371 Spliced Total Stock Market Index: Dow Jones Wilshire 5000 Index through April 22, 2005; MSCI US Broad Market Index thereafter. Balanced Composite Index: Made up of two unmanaged benchmarks, weighted 60% Dow Jones Wilshire 5000 Index and 40% Lehman Brothers U.S. Aggregate Bond Index through May 31, 2005; and 60% MSCI US Broad Market Index and 40% Barclays Capital U.S. Aggregate Bond Index through December 31, 2009, after which the Barclays index was replaced by the Barclays Capital U.S. Aggregate Float Adjusted Index. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper Inc. See Financial Highlights for dividend and capital gains information. 10 Balanced Index Fund Average Annual Total Returns Periods Ended December 31, 2010 Final Value One Five Ten of a $10,000 Year Years Years Investment Balanced Index Fund Admiral Shares 13.29% 4.58% 4.22% $15,123 Spliced Total Stock Market Index 17.28 3.04 2.56 12,873 Spliced Barclays Capital U.S. Aggregate Float Adjusted Index 6.58 5.81 5.84 17,640 Balanced Composite Index 13.47 4.57 4.27 15,184 Since Final Value One Inception of a $10,000 Year (9/1/2006) Investment Balanced Index Fund Signal Shares 13.25% 4.22% $11,961 Spliced Total Stock Market Index 17.28 2.10 10,941 Spliced Barclays Capital U.S. Aggregate Float Adjusted Index 6.58 6.19 12,971 Balanced Composite Index 13.47 4.19 11,946 "Since Inception" performance is calculated from the Signal Shares inception date for both the fund and its comparative standards. Final Value One Five Ten of a $5,000,000 Year Years Years Investment Balanced Index Fund Institutional Shares 13.34% 4.62% 4.27% $7,592,106 Spliced Total Stock Market Index 17.28 3.04 2.56 6,436,328 Spliced Barclays Capital U.S. Aggregate Float Adjusted Index 6.58 5.81 5.84 8,820,161 Balanced Composite Index 13.47 4.57 4.27 7,592,002 Fiscal-Year Total Returns (%): December 31, 2000, Through December 31, 2010 11 B ala nce d In d ex F u n d F i n a nc ial St a tements St a tement of Net A ssetsIn v estments S u mm a r y A s of December 31, 2010 This Statement summarizes the funds holdings by asset type. Details are reported for each of the funds 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the funds net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the funds holdings is available electronically on vanguard.com and on the Securities and Exchange Commissions website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stoc k s Cons u mer D i scret i on a r y McDonalds Corp. 464,327 35,642 0.3% Walt Disney Co. 792,710 29,735 0.3% * Amazon.com Inc. 156,261 28,127 0.3% Consumer DiscretionaryOther  621,152 6.1% 7.0% Cons u mer St apl es Procter & Gamble Co. 1,237,947 79,637 0.8% Coca-Cola Co. 906,835 59,643 0.6% Wal-Mart Stores Inc. 890,193 48,008 0.5% Philip Morris International Inc. 799,641 46,803 0.4% PepsiCo Inc. 694,072 45,344 0.4% Consumer StaplesOther  287,810 2.8% 5.5% Ener gy Exxon Mobil Corp. 2,221,561 162,441 1.6% Chevron Corp. 877,185 80,043 0.8% Schlumberger Ltd. 596,147 49,778 0.5% ConocoPhillips 614,831 41,870 0.4% Occidental Petroleum Corp. 354,306 34,757 0.3% EnergyOther  329,715 3.2% 6.8% F i n a nc ial s JPMorgan Chase & Co. 1,729,958 73,385 0.7% Wells Fargo & Co. 2,169,153 67,222 0.7% * Citigroup Inc. 12,674,913 59,952 0.6% Bank of America Corp. 4,376,206 58,379 0.6% Goldman Sachs Group Inc. 213,679 35,932 0.3% FinancialsOther  715,605 7.0% 9.9% 12 B ala nce d In d ex F u n d Market Percentage Value of Net Shares ($000) Assets He al th C a re Johnson & Johnson 1,201,802 74,331 0.7% Pfizer Inc. 3,507,113 61,410 0.6% Merck & Co. Inc. 1,340,953 48,328 0.5% Abbott Laboratories 673,380 32,262 0.3% Health CareOther  475,474 4.7% 6.8% In du str ial s General Electric Co. 4,664,723 85,318 0.8% United Technologies Corp. 385,056 30,312 0.3% IndustrialsOther  595,378 5.9% 7.0% Inform a t i on Techno l o gy * Apple Inc. 398,600 128,572 1.3% Microsoft Corp. 3,398,098 94,875 0.9% International Business Machines Corp. 550,256 80,756 0.8% * Google Inc. Class A 107,527 63,868 0.6% Oracle Corp. 1,754,407 54,913 0.5% Intel Corp. 2,429,320 51,089 0.5% * Cisco Systems Inc. 2,491,825 50,410 0.5% Hewlett-Packard Co. 1,018,500 42,879 0.4% QUALCOMM Inc. 700,365 34,661 0.4% Information TechnologyOther  555,764 5.4% 11.3% Ma ter ial s  2.6% Te l ecomm u n i c a t i on Ser vi ces AT&T Inc. 2,578,138 75,746 0.8% Verizon Communications Inc. 1,233,342 44,129 0.4% Telecommunication ServicesOther  54,648 0.5% 1.7% Ut ili t i es  2.1% Tot al Common Stoc k s (Cost $4,268,435) 60.7% 1 13 B ala nce d In d ex F u n d Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets U.S. Go v ernment a n d Ag enc y Ob liga t i ons U.S. Go v ernment Sec u r i t i es United States Treasury Note/Bond 1.375% 1/15/13 56,710 57,578 0.5% United States Treasury Note/Bond 1.375% 5/15/13 47,675 48,361 0.5% United States Treasury Note/Bond 4.250% 8/15/14 38,900 42,912 0.4% United States Treasury Note/Bond 3.000% 8/31/16 40,175 41,700 0.4% United States Treasury Note/Bond 2.750% 11/30/16 39,922 40,764 0.4% United States Treasury Note/Bond 0.750% 5/31/12 37,300 37,475 0.4% United States Treasury Note/Bond 3.625% 8/15/19 35,800 37,434 0.3% United States Treasury Note/Bond 2.125% 11/30/14 32,500 33,297 0.3% United States Treasury Note/Bond 6.250% 8/15/23 25,850 32,506 0.3% United States Treasury Note/Bond 2.625% 2/29/16 30,550 31,357 0.3% United States Treasury Note/Bond 0.875% 2/29/12 29,650 29,817 0.3% United States Treasury Note/Bond 0.750% 8/15/13 28,250 28,197 0.3% United States Treasury Note/Bond 5.125% 5/15/16 24,375 28,081 0.3% United States Treasury Note/Bond 1.750% 4/15/13 27,325 27,948 0.3% United States Treasury Note/Bond 0.375% 11.250% 1/15/118/15/40 912,465 970,248 9.5% 14.5% Ag enc y Bon d s a n d Notes 2 Federal Home Loan Mortgage Corp. 0.375%6.750% 3/23/129/15/29 66,110 71,095 0.7% 2,3 Federal National Mortgage Assn. 0.375%7.250% 1/9/127/15/37 87,205 92,150 0.9% 4 General Electric Capital Corp. 2.125%3.000% 12/9/1112/28/12 7,825 8,015 0.1% Agency Bonds and NotesOther  108,407 1.0% 2.7% Con v ent i on al M ort gag e-B a c k e d Sec u r i t i es 2,3 Fannie Mae Pool 3.500%10.500% 1/1/111/1/41 444,732 472,044 4.6% 2,3 Freddie Mac Gold Pool 3.500%10.000% 1/1/111/1/41 313,492 332,274 3.3% 2,3 Freddie Mac Non Gold Pool 8.500%9.500% 12/1/169/1/19 1 1 0.0% 3 Ginnie Mae I Pool 4.000%10.000% 6/15/111/1/41 136,051 144,634 1.4% 3 Ginnie Mae II Pool 4.500% 1/1/41 30,600 31,805 0.3% 3 Ginnie Mae II Pool 4.000%7.000% 3/20/331/1/41 63,920 68,697 0.7% 10.3% Noncon v ent i on al M ort gag e-B a c k e d Sec u r i t i es 2,3 Fannie Mae Pool 2.289%6.308% 11/1/3312/1/40 20,038 20,967 0.2% 2,3 Freddie Mac Non Gold Pool 2.490%6.410% 9/1/3412/1/40 17,787 18,675 0.2% 0.4% Tot al U.S. Go v ernment a n d Ag enc y Ob liga t i ons (Cost $2,783,118) 27.9% 14 B ala nce d In d ex F u n d Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets 5 A sset-B a c k e d /Commerc ial M ort gag e-B a c k e d Sec u r i t i es (Cost $134,081)  148,652 1.5% Cor p or a te Bon d s F i n a nce 5 B a n ki n g  1.7% Bro k er ag e  0.1% F i n a nceCom pa n i es 3 General Electric Capital Corp. 2.800%6.875% 2/15/1211/15/67 22,125 23,909 0.2% 5 Finance CompaniesOther  6,211 0.1% 5 Ins u r a nce  0.4% Other F i n a nce  0.0% 5 Re al Est a te In v estment Tr u sts  0.1% 2.6% In du str ial B a s i cIn du str y  0.4% C api t al Goo d s General Electric Co. 5.000%5.250% 2/1/1312/6/17 3,250 3,487 0.0% 5 Capital GoodsOther  35,094 0.4% Comm u n i c a t i on 5 NBC Universal Inc. 2.100%6.400% 4/1/144/1/41 2,325 2,342 0.0% 5 CommunicationOther  81,788 0.8% Cons u mer C y c li c al  0.4% Cons u mer Nonc y c li c al  1.0% 5 Ener gy  0.5% Other In du str ial  0.0% 5 Techno l o gy  0.3% Tr a ns p ort a t i on  0.2% 4.0% Ut ili t i es 5 E l ectr i c 0.7% 5 N a t u r al G a s  0.2% Other Ut ili t y  0.0% 0.9% Tot al Cor p or a te Bon d s (Cost $717,000) 7.5% 5 So v ere ig n Bon d s (U.S. Do lla r-Denom i n a te d ) (Cost $158,996)  1.6% T a x a b l e Mu n i c ipal Bon d s (Cost $32,889)  0.3% T a x-Exem p t Mu n i c ipal Bon d s (Cost $75)  73 0.0% 15 B ala nce d In d ex F u n d Market Percentage Value of Net Coupon Shares ($000) Assets Tem p or a r y C a sh In v estments M one y Ma r k et F u n d 6,7 Vanguard Market Liquidity Fund 0.211% 213,356,489 213,356 2.1% 8 U.S. Go v ernment a n d Ag enc y Ob liga t i ons  2,997 0.0% Tot al Tem p or a r y C a sh In v estments (Cost $216,353) 2.1% 1 9 Tot al In v estments (Cost $8,310,947) 101.6% Other A ssets a n d L ia b ili t i es Other Assets 95,637 0.9% Liabilities 7 (258,917) (2.5%) (1.6%) Net A ssets 100.0% 16 B ala nce d In d ex F u n d A t December 31, 2010, net a ssets cons i ste d of: Amount ($000) Paid-in Capital 8,468,111 Overdistributed Net Investment Income (17,699) Accumulated Net Realized Losses (303,201) Unrealized Appreciation (Depreciation) Investment Securities 2,070,965 Futures Contracts 456 Net A ssets In v estor Sh a resNet A ssets Appli c a b l e to 107,876,182 o u tst a n di n g $.001 pa r valu e sh a res of benef i c ial i nterest ( u n li m i te d au thor i z a t i on) Net A sset V alu e Per Sh a reIn v estor Sh a res Ad m i r al Sh a resNet A ssets Appli c a b l e to 179,622,379 o u tst a n di n g $.001 pa r valu e sh a res of benef i c ial i nterest ( u n li m i te d au thor i z a t i on) Net A sset V alu e Per Sh a re Ad m i r al Sh a res S ig n al Sh a resNet A ssets Appli c a b l e to 29,641,753 o u tst a n di n g $.001 pa r valu e sh a res of benef i c ial i nterest ( u n li m i te d au thor i z a t i on) Net A sset V alu e Per Sh a reS ig n al Sh a res Inst i t u t i on al Sh a resNet A ssets Appli c a b l e to 161,193,450 o u tst a n di n g $.001 pa r valu e sh a res of benef i c ial i nterest ( u n li m i te d au thor i z a t i on) Net A sset V alu e Per Sh a reInst i t u t i on al Sh a res See Note A in Notes to Financial Statements. * Non-income-producing security.  Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the funds effective common stock and temporary cash investment positions represent 60.9% and 1.8%, respectively, of net assets. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 4 Guaranteed by the Federal Deposit Insurance Corporation (FDIC) as part of the Temporary Liquidity Guarantee Program. 5 Certain of the funds securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2010, the aggregate value of these securities was $20,856,000, representing 0.2% of net assets. 6 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 7 Includes $8,656,000 of collateral received for securities on loan. 8 Securities with a value of $2,4
